Case 3:17-cr-30007-PKH Document 65               Filed 05/04/21 Page 1 of 3 PageID #: 630




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                   No. 3:17-CR-30007-001

GREGG ALFRED NICHOLAS                                                             DEFENDANT

                                   OPINION AND ORDER

       Defendant Gregg Alfred Nicholas filed a motion (Doc. 60) to modify his sentence pursuant

to the First Step Act amendments to 18 U.S.C. § 3582(c). The Government filed a response

(Doc. 63) in opposition and exhibits (Doc. 64) under seal. In addition to the motion and response,

the Court has reviewed other documents on the record, including the presentence investigation

report (Doc. 44). The motion will be DENIED.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       Defendant pled guilty to one count of felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2) on October 27, 2017. On April 4, 2018, the Court found a 23-

month upward variance was necessary for the sentence to be sufficient, but not greater than

necessary to comply with the goals of sentencing and Defendant was sentenced to 60 months

imprisonment and three years supervised release. Defendant requests a modification of his

sentence to time served. The Government agrees in its motion that Defendant has exhausted his

administrative remedies. (Doc. 63, p. 11).



                                                1
Case 3:17-cr-30007-PKH Document 65                Filed 05/04/21 Page 2 of 3 PageID #: 631




       Defendant’s motion will be denied because the § 3553(a) factors do not support

modification of Defendant’s sentence.      As to the nature and circumstances of the offense,

Defendant falsely represented himself as law enforcement at a sporting goods store and requested

Department of Homeland Security (“DHS”) patches to be sewn onto several uniform shirts he

provided. Defendant was eventually arrested for criminal impersonation after the sporting goods

store reported his suspicious conduct to the Huntsville Police Department. After Defendant’s

arrest, officers conducted an inventory search of Defendant’s vehicle and discovered multiple

DHS, ATF, DEA, and other law enforcement patches, stickers, and red and blue emergency lights.

Investigation revealed Defendant repeatedly represented himself as law enforcement and used the

emergency lights and siren on his vehicle. A search of defendant’s home revealed fourteen

firearms and several rounds of ammunition, along with law enforcement clothing, badges, and

accessories.

       Defendant’s history and characteristics demonstrate a lack of respect for the law. After

Defendant was indicted on one count of felon in possession of a firearm and released on a $5,000

unsecured bond, Defendant attempted on two separate occasions to purchase firearms, an AR-15

and another rifle. Also during release, and after pleading guilty, Defendant and his neighbor got

into a shooting incident and Defendant was shot in the stomach and arm. The neighbor told law

enforcement officers that Defendant fired the first shot, however, Defendant stated he did not have

a gun. Law enforcement officers searched Defendant’s residence and found guns, several law

enforcement badges—including a Deputy United States Marshals badge—and ammunition.

Defendant’s offense conduct and history and characteristics do not support modification and the

Court finds a reduction of Defendant’s sentence to time served would not adequately reflect the




                                                2
Case 3:17-cr-30007-PKH Document 65              Filed 05/04/21 Page 3 of 3 PageID #: 632




seriousness of the offense or promote respect for the law. Because the 3553(a) factors do not

support modification, Defendant’s motion will be denied.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 60) is DENIED.

       IT IS SO ORDERED this 4th day of May, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                              3
